Filed:   June 24, 2002

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                            No. 01-1920
                         (No. A72-378-988)



Almaz Wordafa,

                                                           Petitioner,

          versus


U.S. Immigration & Naturalization Service, et
al.,

                                                          Respondents.



                             O R D E R



     The court amends its opinion filed June 18, 2002, as follows:

     On the cover sheet, section 7, line 5 -- “United States

Department of Labor” is corrected to read “United States Department

of Justice.”

                                         For the Court - By Direction




                                         /s/ Patricia S. Connor
                                                  Clerk
           UNPUBLISHED

   UNITED STATES COURT OF APPEALS

          FOR THE FOURTH CIRCUIT


ALMAZ WORDAFA,
     Petitioner,

     v.                        No. 01-1920


U.S. IMMIGRATION & NATURALIZATION
SERVICE; JOHN ASHCROFT, Attorney
General,
      Respondents.


On Petition for Review of an Order

of the Board of Immigration Appeals.

     (No. A72-378-988)

  Submitted: May 31, 2002

  Decided: June 18, 2002

Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


____________________________________________________________

Dismissed in part and denied in part by unpublished per curiam opin-
ion.

____________________________________________________________

                 COUNSEL

Mikre Michael Ayele, Arlington, Virginia, for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, David V. Bernal, Assis-
tant Director, Kurt B. Larson, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondents.

____________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

____________________________________________________________

                  OPINION

PER CURIAM:

   Almaz Wordafa seeks review of the Board of Immigration
Appeals' ("Board") orders: (1) dismissing her appeal from the immi-
gration judge's denial of her application for asylum and withholding
of deportation; and (2) denying her motion to reopen. For the reasons
discussed below, we dismiss the petition in part for lack of jurisdic-
tion and deny the petition in part.

    We first find that Wordafa's petition for review is untimely to the
extent that it pertains to the Board's order dismissing her appeal from
the immigration judge's denial of her application for asylum and
withholding of deportation. Under the transitional rules of the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996
("IIRIRA"), Pub. L. No. 104-208, 110 Stat. 3009, Wordafa had thirty
days from the date of the final order of exclusion to timely file a peti-
tion for review. IIRIRA § 309(c)(4)(C). This time period is "jurisdic-
tional in nature and must be construed with strict fidelity to [its]
terms." Stone v. INS, 514 U.S. 386, 405 (1995). The filing of a motion
to reopen with the Board does not toll the thirty-day period for seek-
ing review of the underlying order. Id. at 394-400.

   The Board issued its decision dismissing Wordafa's appeal of the
immigration judge's decision on September 28, 2000. Wordafa did
not file her petition for review challenging the decision until July 23,
2001, well outside of the thirty-day time period for seeking review.
Accordingly, we dismiss the petition for review for lack of jurisdic-
tion to the extent that it pertains to this order.

    Wordafa's petition for review is timely, however, to the extent that
it pertains to the Board's order denying her motion to reopen.
Although Wordafa's petition for review indicated that she was
appealing from this order, the issues raised on appeal primarily refer

              2
to the Board's previous order. The only assignments of error that
arguably refer to the Board's order denying her motion to reopen are
Wordafa's statements that the Board erred in not giving weight to the
letter that she submitted with her motion to reopen and that the Board
erred in assuming facts not in the record in regard to this letter. After
reviewing the evidence of record, we find that the Board properly
considered the letter and find no abuse of discretion in its denial of
Wordafa's motion to reopen on this ground. See INS v. Doherty, 502
U.S. 314, 323-24 (1992) (stating standard of review). We therefore
deny the petition to the extent that it pertains to the Board's denial of
Wordafa's motion to reopen.

   Accordingly, we dismiss the petition in part for lack of jurisdiction
and deny the petition in part. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

DISMISSED IN PART, AND DENIED IN PART


             3